[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 179 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 180 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 181 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 182 
In a former proceeding, to which this is a sequel, judgment was rendered in favor of plaintiff, Mrs. Ferol R. Cameron, decreeing her to be the legitimate daughter of James H. Rowland (who died intestate on June 12, 1941) by his first wife, and entitled, as his sole heir, to the ownership and possession of her father's one-half interest in the community of acquets and gains that existed between him and his second wife, Mrs. Louise T. Rowland, who is the defendant herein. The judgment further ordered Mrs. Rowland to account to plaintiff for all properties thus inherited, together with the revenues therefrom. Cameron v. Rowland, 208 La. 663, 23 So. 2d 283.
On the finality of that judgment, and pursuant thereto, an account was filed by Mrs. Rowland, it listing various properties, including cash, stocks and real estate, as belonging to the community. *Page 184 
Thereafter, the instant proceeding was commenced by Mrs. Cameron, she demanding in it a further accounting from Mrs. Rowland for other properties allegedly belonging to the community, together with rents and revenues therefrom. These are two automobiles and the household effects, in the possession of defendant at the time of Mr. Rowland's death, and also certain bank accounts, some savings and loan association stock, and five pieces of real estate, all of which stood in Mrs. Rowland's name. Answering, defendant denied that the community had any interest therein; she averred that all belonged to her separate estate, except three pieces of real estate owned by her sister, Mrs. Carrie T. Wilson.
In reconvention, Mrs. Rowland asked judgment for various sums allegedly advanced by her from her separate estate and used for the benefit of the community and Mr. Rowland.
Intervening in the proceeding was Mrs. Carrie T. Wilson, she claiming to be the owner of three of the disputed five pieces of real estate (as averred by defendant) and praying for judgment against plaintiff and defendant recognizing her as such owner. Among other things, Mrs. Wilson alleged:
"* * * The title to said property was taken in defendant's name, instead of intervenor's merely for convenience. In truth and fact, however, all of the funds used by defendant to pay the purchase prices for said property, including both the *Page 185 
cash and credit portions thereof, were funds belonging to intervenor; and it was intended that intervenor own said property, defendant holding title in her name as agent and attorney-in-fact for intervenor."
After trial there was judgment decreeing that the hereinafter mentioned properties belonged to the community that existed between Mr. Rowland and defendant, and, therefore, recognizing plaintiff to be the owner (and entitled to the possession) of an undivided one-half interest therein, together with one-half of all rents, revenues and income therefrom since June 12, 1941 (date of Mr. Rowland's death), viz.:
1. Credit balance of $5098.89 (as of June 12, 1941) in savings account No. B-3981, standing in the name of Mrs. Louise T. Rowland, at the Commercial National Bank in Shreveport.
2. One 1940 model Buick automobile.
3. One Hudson Terraplane automobile.
4. Household furnishings situated in decedent's home at the time of his death.
5. 40 shares of paid-up stock of the First Federal Savings and Loan Association of Shreveport, having a par value of $100 each (a total of $4000), standing on the books of the Association, as of June 12, 1941, in the name of Mrs. Rowland.
6. 60 savings shares of the First Federal Savings and Loan Association of Shreveport, registered in the name of Mrs. Rowland as of June 12, 1941, having a total value then of $5515.14. *Page 186 
7. The disputed five pieces of real estate standing in the name of Mrs. Rowland, the ownership of three of which is asserted by intervenor, Mrs. Carrie T. Wilson.
8. Small credit balance (amount not disclosed) in Mrs. Rowland's account at Texas Avenue Branch of the First National Bank of Shreveport.
Further, the judgment rejected plaintiff's demands for one-half of the credit balance of $7935.02 (as of June 12, 1941) in account No. 22320, standing in the name of Mr. or Mrs. J. H. Rowland, at the Continental-American Bank  Trust Company of Shreveport, this item having previously been accounted for by the defendant.
Additionally, the judgment recited: "It is further ordered, adjudged and decreed that in accounting for any funds as hereinabove ordered, the defendant is authorized and permitted to credit against the gross amount of the rents, revenues and income, any expense incurred and paid by the defendant in the preservation and handling of the property since June 12, 1941, and without limiting this general authority, she is permitted to credit herself with any taxes against the property itself, repairs or insurance, and in addition thereto she may further credit one-half of the sum of $691.37, being one-half of the community debts paid by her after the death of James H. Rowland, and she may further credit the full sum of $1,204.25, being the funeral expenses of the said James H. Rowland, *Page 187 
shown to have been paid by her after his death.
"It is further ordered, adjudged and decreed that the demands of the defendant in reconvention, other than as herein expressly allowed, are dismissed.
"It is further ordered, adjudged and decreed that the demands of Mrs. Carrie Wilson, the intervenor herein, be rejected.
"The rights of the plaintiff to a further accounting for any additional property not specifically covered by this judgment, are reserved to her.
"Defendant to pay all costs of the main demand and of her reconventional demand; the intervenor to pay the costs of the intervention."
Both the defendant and the intervenor appealed, they complaining here of the judgment in so far as it adversely affects them. Plaintiff neither appealed nor answered the appeals of the other litigants, and hence, she can obtain no revision of the judgment.
The appeals present largely issues of fact, for as before shown the action involves primarily a matter of accounting between the surviving widow in community of the second marriage and the sole heir of the deceased husband by his first marriage; however, in determining those issues certain principles of law must be considered. And the main question to be decided is, "Did the property in dispute belong to the community?" *Page 188 
The defendant and Mr. Rowland were married in Memphis, Tennessee, on January 22, 1902, and there maintained their home until about November, 1907, when they moved to Shreveport. In that city thereafter they lived together until Mr. Rowland's death on June 12, 1941.
On January 15, 1908, some two months after the establishing of their domicile in Shreveport, a checking account was commenced in the name of Mrs. Louise Rowland in the Commercial National Bank of Shreveport. From then until July 30, 1909, a total of $611 was deposited in it and $200.07 withdrawn therefrom. On the last named date that account was closed, and the balance then existing of $410.93 was transferred, as the opening deposit, to savings account No. B-3981 in the name of Mrs. Louise Rowland at the same bank. This savings account continued until Mr. Rowland's death at which time it contained a credit balance of $5098.89. The defendant made no accounting to plaintiff respecting that balance, and she claims it herein as her separate and paraphernal funds. Savings account No. B-3981 is otherwise important to consider in this litigation, for from it, during the existence of the community, came numerous funds that were used in acquiring other disputed assets, particularly the five pieces of real estate.
In his endeavor to determine the character of the property in dispute — that is whether it belonged to the community or to defendant's separate estate — the district *Page 189 
judge first recognized, as his well considered written reasons for judgment disclose, that the regime of the community of acquets and gains between Mr. and Mrs. Rowland was established at the time of their removal to Shreveport in November, 1907. Civil Code, Article 2401, sustains this recognition, it reading:
"A marriage, contracted out of this State, between persons who afterwards come here to live, is also subjected to community of acquets, with respect to such property as is acquired after their arrival."
See also Fleming et al. v. Fleming, 211 La. 860, 30 So. 2d 860.
Next, he observed that the following legal principles obtain in this state and are relevant to this controversy:
"This partnership or community consists of the profits of all the effects of which the husband has the administration and enjoyment, either of right or in fact, of the produce of the reciprocal industry and labor of both husband and wife, and of the estate which they may acquire during the marriage, either by donations made jointly to them both, or by purchase, or in any other similar way, even although the purchase be only in the name of one of the two and not of both, because in that case the period of time when the purchase is made is alone attended to, and not the person who made the purchase. * * *" Civil Code, Article 2402.
"At the time of the dissolution of the marriage, all effects which both husband *Page 190 
and wife reciprocally possess, are presumed common effects or gains, unless it be satisfactorily proved which of such effects they brought in marriage, or which have been given them separately, or which they have respectively inherited." Civil Code, Article 2405.
"This presumption is so great that, in the language of the Code (Article 2287), it dispenses with all other proof in favor of him for whom it exists, and it can only be rebutted by evidence of the clearest character." Succession of Manning, 150 La. 1008,91 So. 435, 436.
"The legal presumption in favor of the community dispenses those claiming community rights or asserting community obligations from other proof, and it is incumbent on those denying the community and asserting the property or funds to be the separate estate of the wife to prove affirmatively and satisfactorily that the same is hers." Succession of Manning,107 La. 456, 457, 31 So. 862.
Then the district judge announced: "The presumption is, therefore, that the property in dispute is community property and the burden rests upon defendant, who denies it, to prove affirmatively and satisfactorily that the same is hers. And this requires, said the Supreme Court in the Manning case first above cited, `evidence of the clearest character.'"
After making this announcement, and in determining whether the defendant had *Page 191 
produced the requisite proof to rebut the legal presumption in favor of the community, he first proceeded to, and did ably, analyze the evidence as it relates to the original checking account of Mrs. Rowland (opened January 15, 1908, and closed July 30, 1909) in the Commercial National Bank of Shreveport and to her savings account No. B-3981 (opened July 30, 1909) in the same bank. Regarding such evidence, as well as the mentioned two bank accounts, he said:
"Defendant testified that she had, in cash and investments, `around $10,000' when she married Mr. Rowland, accumulated by her as follows: $454.50 in savings from her earnings beginning when she was five years of age and accumulated when she graduated from Normal in 1893; $900 salary received from her brother (now deceased) during 1894; $3500 realized from gifts from a fiance who died in 1895 a short time before they were to be married; $475, representing 10 months salary teaching school in 1895 and 1896; $1300, a sum realized from a bet of $13 on a horse race in Memphis in 1897, her horse winning at odds of 100 to 1; $1000, received in 1899 for nursing and staying with a sister who was ill; and $2350.50 as earnings for work with Memphis concerns and stores in Memphis through 1901. No independent corroborating evidence is presented to support these amounts. No bank records sustain them. Although Mrs. Rowland had two bank accounts in Memphis *Page 192 
when she married, the records thereof presented by her give little or no assistance. In fact she testified she kept most of her money in a lock box and put very little in banks because of a fear of them. The two accounts referred to were in the Continental Savings Bank and Manhattan Savings Bank and Trust Co., of Memphis, Tennessee. Nothing is left of the bank book of the first named bank, the leaves upon which the entries were made being all torn out and returned to Memphis after that bank failed in 1910. A Manhattan Bank book, introduced in evidence, shows little more. Most of the pages from it are torn out and are missing. This bank book shows no balance of a prior date nearer than Sept. 15, 1900, at which time the balance was $201.51. There follows entries showing deposits through December 31, 1901, which, with the $201.51, total $537.03, but the book does not show withdrawals.
"We find no documentary or other independent corroborating evidence to establish or identify the investments referred to by defendant in her testimony as owned by her when she was married.
"After her marriage to Mr. Rowland, in January 1902, there is no evidence that she was employed or engaged in any business. He was employed and earning as long as they remained in Memphis until October or November, 1907. During this period defendant testified she received $200 as a wedding gift from her sister. *Page 193 
It was not deposited and her testimony is otherwise uncorroborated. Defendant testified that her sister, whom she had nursed, died on October 1, 1903, and that `she had taken out a life insurance policy in Dallas for me and I got that, a few
thousand dollars insurance policy,' and, from this same sister `eight hundred dollars worth of stock with coupons attached to it.' The insurance company is not identified, nor is the corporation, and this testimony is otherwise uncorroborated. Defendant likewise testified that her father died on June 25, 1903, and that she received $800 from his estate. Copies of the proceedings in her father's succession, filed in evidence, indicates she received not more than $204.78.
"Although, as we have pointed out, the regime of this community was established in Louisiana, about November, 1907, our preceding comments on the evidence are, to say the least, pertinent to that date. And, coming now to the crucial date of November, 1907, we refer again to the bank books of the two Memphis banks and finding that neither one gives any evidence on the amount of balance, if any, on deposit on that date. As we have pointed out, nothing at all is shown by the cover of the Continental Bank book, the leaves having been extracted. In the Manhattan Bank book, all leaves containing entries after December 31, 1901, and up to March 3, 1909, are missing. This book is in evidence as Rowland *Page 194 
Exhibit 3. Defendant does not undertake to testify as to how much her balance in either of these banks was in November, 1907. Thus, the record is barren of any proof on this point.
"On January 15, 1908, very shortly after coming to Shreveport, an open checking account was opened in the Commercial National Bank, Shreveport, Louisiana, in the name of Mrs. Louise Rowland (Ex. Rowland 90). Up to July 26, 1909, $611 was deposited in this account and checks totaling $200.07 were drawn against it, leaving a balance on that date of $410.03. Pressed for an explanation (Ev. 204), she was unable to give the source or origin of the respective deposits except that they represented moneys `from Memphis.' Concerning the largest single deposit, $395 on May 29, 1909, she testified:
"`To my knowledge, it is payment on that Continental.'"
"We have already pointed out that the Continental Bank in Memphis, referred to by her, went into receivership in 1910. Thereafter the Manhattan Bank of Memphis collected for her two payments, or dividends, from the liquidation. One on March 8, 1911, for $189.66, and another on June 12, 1911, for $189.66, each representing a 30% dividend, are shown on Exhibit Rowland #5, being a statement rendered her by the Manhattan Bank. Defendant's testimony that the $395 deposited in the Shreveport bank on May 29, 1909, *Page 195 
represented `payments on that Continental' is incorrect.
"The presumption of law is that these deposits in the Commercial National Bank were community funds. The onus is on defendant to rebut this and to show that they were her separate property. The evidence presented lacks that degree of certainty and positiveness necessary to convince the mind. We must, therefore, hold that the funds in this account were community funds.
"This account was closed out and the balance of $410.93 transferred, as the opening deposit on July 30, 1909, to a savings account in the Commercial National Bank, Shreveport, in the name of Mrs. Louise Rowland, and being account No. 3981, in evidence as Exhibit Rowland #91. This account was maintained until Mr. Rowland's death at which time it had a balance of $5098.89. This is a bank account for which defendant failed to account, claiming it as her separate funds. Out of this account came the payments, in whole or in part, on the real estate in dispute. The account is contained in 18 different books covering 32 years and bearing many hundreds of entries of many thousands of dollars. Defendant's testimony on cross examination concerning this account consumes more than 50 pages, beginning at page 202 of Volume 11 of the evidence. Any additional discussion thereof would be impractical here. We have considered it *Page 196 
carefully and it suffices to say that defendant was unable to give any specific information about the source or origin of most of the deposits. Opposite some of the deposit entries are certain memoranda which defendant says she wrote at the time of the deposits, such as `Memphis,' `Note,' etc., but in most of these cases she was unable to give any information on the transaction from which the deposit came. For example, after having testified that a deposit of $355 came `from Memphis' she was then asked about a following deposit entry, as follows:
"`Q. Where did you get that fifty-five dollars? A. The same place. I can't specify just exactly where. I can't specify on what investment it was, but I was getting money from different sources there and I kept no books. And Mr. Rowland had no money.'
"Again, at page 219 of the evidence,
"`Q. Just a minute, if you don't mind. Deposit of Seventy-five ($75.00) Dollars at that time, can you account for that? A. December what?
"`Q. December 29, 1910. A. Oh, that is the note I would get Seventy-five dollars from.
"`Q. Which note was that now? A. That was one I would get from Memphis. I had many of them.
"`Q. I ask you which one. A. I don't remember. *Page 197 
"`Q. Can you name the maker of the note? A. No, sir, I can't. It has been so long I have forgotten who it is.'
"On page 231, testifying concerning another notation of the `Note and interest,' we find:
"`Q. Do you know what note? A. It says "Note and interest." No, it is one of those notes I got, Mr. Cook. I just tried to explain to you. I had a list that I kept years ago, but I didn't keep it after I didn't need it anymore.'
"These excerpts are typical. Again and again we find defendant giving answers to the same effect. The memoranda or notations in the books, self-serving and unexplained as they are, are mere reiterations of defendant's testimony and afford no independent corroboration thereof.
"We have already held that this account was started with a deposit of community funds. It is our opinion that the evidence produced by defendant as to the funds subsequently deposited therein falls far short of that degree of certainty and positiveness necessary to specially prove, as C.C. Article 2405 requires, that these funds were defendant's separate property. Admitting arguendo, that defendant had accumulated some savings from antenuptial earnings and acquisitions (and we have heretofore pointed out the unsatisfactory character of the evidence on that point), we are not permitted to presume that that was the origin of the funds deposited in *Page 198 
this account after the community had been established and for many years thereafter.
"In Succession of Manning, 107 La. 456, 459, 31 So. 862, cited supra, the Supreme Court said:
"`The fact that the wife had $800, antenuptial earnings, at the time of her marriage, does not even suffice to raise a presumption that any part of it went to make up the deposits with Schmidt  Zeigler begun more than a dozen years later.'
"We hold that this account was property of the community and defendant is bound to account to plaintiff for one-half of the $5098.89, the balance therein at the time of Mr. Rowland's death."
With this conclusion we are unable to disagree. The legal principles followed and applied (relative to the community presumption and the proof required to overcome it) have been reaffirmed by comparatively recent decisions of this court. Thus, in Succession of McMahon, 176 La. 63, 145 So. 269, it is said:
"The presumption is that all property acquired during the existence of the community belongs to the community, although the purchase be in the name of the wife only. Civ. Code, arts. 2402, 2405. To rebut this presumption, the wife must show with legal certainty: First, that the funds constituting the price paid for the property, were her paraphernal funds; secondly, that they were administered by her; and, thirdly, that they were invested by her." *Page 199 
And in Montgomery v. Bouanchaud, 179 La. 312, 154 So. 8, 9, the following comment is found:
"The law presumes that property purchased during marriage is community property. This presumption, when the wife claims the property, can be rebutted only by clear, positive, and convincing evidence, * * *."
Whether Mrs. Rowland has successfully rebutted the presumption of community, with reference to her savings account No. B-3981, is a question the correct answer to which depends on the weight to be attached to the evidence. We have carefully studied the voluminous transcript of testimony of the several witnesses (it consuming some 600 pages) and have closely scrutinized the numerous exhibits (more than 100) contained in the record. This thorough consideration, however, has not satisfied us that the district judge committed error in his weighing of the evidence and in holding that the presumption has not been overcome. We find, as did he, that the evidence contains many inaccuracies and discrepancies, is generally indefinite and unsatisfactory, and it lacks that degree of certainty and positiveness necessary to convince the mind.
Likewise, it was properly held, we think, that both of the disputed automobiles belonged to the community. The Hudson Terraplane was bought in 1935, during the existence of the community, and the evidence does not clearly disclose that separate *Page 200 
funds were used in making the purchase. In acquiring the Buick in 1939, for a total consideration of $1150, an old car of Mr. Rowland's was traded in and a check for $800, drawn on an admittedly community account, was given.
Practically all of the household effects in the home at the time of Mr. Rowland's death were acquired after the establishment of the matrimonial domicile in Shreveport. Mrs. Rowland claims these as the property of her separate estate, testifying that some were purchased with her separate funds and others donated to her by Mr. Rowland. Her testimony is somewhat indefinite and also not effectively corroborated; hence, we are unable to say that the district court erred in holding that the community presumption had not been rebutted. See Succession of Coste, 43 La.Ann. 144, 9 So. 62.
Next, we consider the disputed shares of stock. At the time of Mr. Rowland's death on June 12, 1941, there stood in the name of Mrs. Louise T. Rowland eight certificates evidencing 40 shares of paid-up stock (total value of $4000) of the First Federal Savings  Loan Association, a corporation organized and operating under the laws of the United States. These certificates, dated February 25, 1935, were a re-issue of certificates of that corporation's predecessor, the Shreveport Mutual Building Association (a Louisiana corporation), which had been paid for in 1930. Also there was in Mrs. Rowland's name on June *Page 201 
12, 1941, 60 savings shares of the First Federal Savings  Loan Association valued at $5515.14. They, being cumulative, were acquired over a period of years, the first having been obtained from the Shreveport Mutual Building Association in 1914. According to the evidence all of the funds used for these investments, both the paid-up stock and the savings shares, came from savings account No. B-3981, above shown to belong to the community, and also from a checking account made up principally of funds transferred from that savings account.
But, notwithstanding the community character of the funds so used, defense counsel contend that such investment is the property of the separate estate of Mrs. Rowland by reason of the provisions of Act No. 140 of 1932. They particularly rely on Section 34 of that statute which provides that married women may subscribe for, own, hold, withdraw, transfer, surrender, etc., shares in building and loan associations, without the consent or authorization of their husbands, and "same shall be for the wife's or widow's separate benefit as paraphernal property, and, during the marriage as well as after the dissolution thereof, shall not form part of the marital community or of the estate of the husband for any purpose. In all cases in which, at the time of the enactment of the present statute any husband, heir, creditor, or other person or party in interest, or any building and loan association, claims *Page 202 
or pretends or believes that the said husband, or his heirs, or creditors, or any other party or parties in interest, have any interest or ownership or claim whatsoever, adverse to the wife's or widow's interest in and to any building and loan association shares in the name of said wife and widow, suit to have said ownership and interest declared and recognized must be instituted by such party or parties or association within a delay of ninety days from the date when the present statute shall go into effect, and, in the absence of such a suit, filed within said delay, the ownership of said wife or widow in and to said shares shall be and remain absolutely incontestable; and the present statutory period of prescription and repose shall run and operate against all persons whomsoever, including minors, interdicts, married women, and the State of Louisiana." In rejecting the contention thus made, the district judge declared Section 34 of Act No. 140 of 1932 unconstitutional (as specially pleaded by plaintiff's counsel) insofar as it may be construed to deprive plaintiff, or her author in title, of the stock in question, he being of the opinion that a construction of that kind would result in the divesting of vested rights and a denial of due process.
We find no need for considering the question of the constitutionality of the mentioned statutory provision, for it appears to be inapplicable to the instant cause. The plaintiff herein was without right or interest to contest Mrs. Rowland's claimed *Page 203 
separate ownership of the stock until the death of her father on June 12, 1941, Maxwell v. Maxwell, 180 La. 35, 156 So. 166 and Jeansonne v. Jeansonne, 187 La. 939, 175 So. 626; and when that right came into existence the entire investment was with the First Federal Savings  Loan Association and governed by the provisions of Act No. 95 of 1940 (relating to Federal Savings 
Loan Associations), Section 2 of which then read:
"That married women may subscribe for, hold, withdraw, transfer, pledge, borrow upon and surrender shares in such Federal savings and loan associations without the consent or authorization of their husbands; and such shares shall be the wife's separate and paraphernal property provided such shareswere purchased with the separate and paraphernal funds of saidwife, and both during the marriage and after the dissolution thereof shall form no part of the marital community." (Italics ours.)
True, most of the shares were originally issued by the Shreveport Mutual Building  Loan Association, a Louisiana organized corporation, to which Act No. 140 of 1932 was applicable; however, on the reorganization of that Association in 1935 into the federal corporation Mrs. Rowland agreed to and accepted the re-issue of the latter's shares and became bound by the laws relating to the federal association, including Section 2 of Act No. 95 of 1940. The investment, therefore, by reason of that provision and it having been made with community *Page 204 
funds, cannot be declared property of defendant's separate estate.
Coming now to a consideration of the disputed five pieces of real estate, all are located in the City of Shreveport and are referred to by the district judge for convenience (we shall do likewise) as the Foster Street property, the Stephens Street property, 4728 Tulsa Street, 6111 Tulsa Street, and 2700 Catherine Street. Title to each piece was taken, during the existence of the community, in the name of Mrs. Rowland, the deed reciting that the purchase was for the benefit of her separate estate and with her separate funds under her separate administration and control. Mr. Rowland joined his wife in the execution of all of the deeds. The sole contention of Mrs. Rowland herein is that the first mentioned two pieces belonged to her separate estate, she having purchased them entirely with her separate and paraphernal funds; and that she acquired the remaining three pieces for the account of, and with the money of, her sister, Mrs. Carrie T. Wilson, who has intervened in this proceeding and is claiming the ownership thereof.
Since all of such real estate was acquired during the existence of the community between Mr. and Mrs. Rowland, the presumption is that it belonged to the community; and for effectually destroying that presumption clear and positive evidence, de hors the recitals of the acts, is required. The presumption is not overcome by the declarations in the deeds that *Page 205 
the wife was purchasing with paraphernal funds under her separate administration. Bachino v. Coste, 35 La.Ann. 570; Bartels v. Souchon, 48 La.Ann. 783, 19 So. 941; Reine v. Reine,170 La. 839, 129 So. 364; Houghton v. Hall, 177 La. 237, 148 So. 37.
As to the Foster Street and Stephens Street properties Mrs. Rowland has not successfully rebutted the presumption of community. According to the evidence in the record both pieces were wholly paid for with funds drawn from her savings and checking accounts in the Commercial Bank of Shreveport which have heretofore been declared community accounts.
On the trial of the intervention, in which Mrs. Carrie T. Wilson claims ownership of the remaining three pieces of real estate, plaintiff's counsel objected to the introduction of evidence to show title in anyone other than the person named in the deeds. The court overruled the objection and admitted the evidence on the authority of Succession of Farley, 205 La. 972,18 So. 2d 586. We need not decide whether that ruling was correct, for by the evidence adduced, conceding arguendo its admissibility, ownership of the property by intervenor is not satisfactorily established. In dismissing the intervention, with which conclusion we agree except with the hereinafter mentioned qualification, the district judge correctly analyzed the evidence and ably reasoned as follows:
"We repeat, it is impractical to discuss in detail all of the evidence pertinent to *Page 206 
this phase of the case. Certain observations with reference thereto will demonstrate the reason for our conclusion that intervenor cannot recover. The recitations in the deeds themselves that Mrs. Rowland was buying with her separate and paraphernal funds and for her separate estate are, by her own testimony and answers, not correct. The evidence in the case shows clearly that the greater part of the price paid for each of the three pieces of property was paid by checks drawn and paid out of bank accounts which are admitted to be, or which we have held to be, community accounts. The purchase price of the 4728 Tulsa Street property was $2500, payable $500 cash and the balance in a $2000 mortgage to be retired in monthly installments. At the time of the purchase, Mrs. Rowland gave her check for $476.70 on the Commercial National Bank Savings Account 3981 which we have already discussed and thereafter made many payments, both on the mortgage and for expenses such as taxes and repairs, by checks drawn against that account or other accounts which we have held to be community.
"The property at 6111 Tulsa Street was purchased for $458.71 cash and the assumption of a mortgage on which there was then due approximately $1163.54. The cash payment for this property was again paid by check in the Savings Account 3981 in the Commercial National Bank, the broker's commission by a similar check *Page 207 
and thereafter payments were made on this purchase by checks against this same account.
"The property at 2700 Catherine Street was purchased in April, 1937, for $400 cash which was paid by a check in that amount drawn against and paid out of the Savings Account No. 3981 in the Commercial National Bank.
"* * * It is argued by intervenor that although these checks were drawn against these accounts, Mrs. Wilson had previously placed in Mrs. Rowland's hands, or someone for Mrs. Wilson had done so, more than enough money to pay for the property, if the rentals collected by Mrs. Rowland on the property purchased be included. The rentals from these three pieces of property were collected by Mrs. Rowland and deposited in the bank accounts which we have shown to be community property. In addition, as intervenor's counsel points out in his brief, many of the sums of money which Mrs. Rowland says she received from Mrs. Wilson, or from others for Mrs. Wilson, were likewise deposited in these accounts. Conceding arguendo, the receipt by Mrs. Rowland of all the amounts she says she received from or for Mrs. Wilson, the fact remains that they were commingled with community and, as we have heretofore shown, thereby lost their identity.
"In our opinion the intervenor's testimony, given in this case by deposition, of itself is insufficient to warrant a judgment *Page 208 
for the relief sought. While she testifies that she did make some advances to Mrs. Rowland for the purpose of investments, her testimony is that she and her sister, Mrs. Rowland, `put in money' about fifty-fifty. Speaking of the property on Catherine Street, Mrs. Wilson, testified `my sister first purchased this property with her funds and later a partnership was arranged with her and me. My sister handled the cash and I do not recall how much I put in. My sister told me my money was invested in this property but she never told me the amount.'
"Mrs. Wilson testifies to having given to Mrs. Rowland `several hundred dollars' prior to 1931, which was just before the purchase of the 4728 Tulsa property, and then added, `I brought no further money with me.' She says that `a couple of years later I turned over to my sister about $1200 derived from my husband's estate.' All of this money was, according to Mrs. Wilson, delivered in cash, no receipts were taken and no one else was present at the time.
"Notwithstanding intervenor's petition in which she claims the full ownership of all of this property, her testimony is that, with the exception of a small cottage on the 4728 Tulsa Street property, she only furnished one-half of the funds.
"The evidence shows that Mrs. Wilson's husband died in Arkansas in 1929 and that, shortly before the first property was bought in 1931, she came to Shreveport bringing with her `several hundred dollars' in cash. *Page 209 
The purpose of turning the money over to Mrs. Rowland was, according to the testimony, to enable Mrs. Rowland to invest Mrs. Wilson's funds, in a home in which Mrs. Wilson could live, and later, in revenue producing property. Mrs. Rowland testified that she had an understanding with Mrs. Wilson that, should Mrs. Wilson die, the property would be Mrs. Rowland's. Mrs. Rowland collected all rents on the property, paid all the taxes and attended to all repairs and upkeep thereon. The rents and revenues of all three of the properties were reported in income tax returns signed by Mr. and Mrs. Rowland, as community income, and taxes thereon paid as such. When asked why, if she was merely acting as Mrs. Wilson's agent in the purchase and handling of these properties, she did not secure a power of attorney from Mrs. Wilson, so it could thus reflect the true situation, Mrs. Rowland simply stated that she was relying upon her lawyer, who drew the deeds in the form in which they were executed. Some documentary evidence in the form of certain memoranda and notes, letters and written statements of account between Mrs. Wilson and Mrs. Rowland, which Mrs. Rowland prepared, were presented and admitted in evidence. This was, for the most part, self-serving and in many respects contradictory. Mrs. Wilson, in her depositions, says that she has never received from Mrs. Rowland any statement or any accounting either of the funds placed in Mrs. Rowland's hands or of the rents, revenues or expenses of these properties. *Page 210 
The revenues, as such, were not remitted to Mrs. Wilson, but Mrs. Rowland sent her money `as needed.'
"Viewed as a whole, the most that the evidence shows is that Mrs. Wilson may have placed in Mrs. Rowland's hands some money, the amount of which we find ourselves unable to fix with any certainty. The evidence impresses us that whatever amounts so placed in Mrs. Rowland's hands were more in the nature of a deposit against which Mrs. Wilson might in the future draw in case of need, Mrs. Wilson apparently being of the opinion that Mrs. Rowland could better preserve it than could she. We think, too, that when the first purchase at 4728 Tulsa Street was made it was bought `for' Mrs. Wilson, in the sense that it would provide a place for Mrs. Wilson to live in Shreveport, where Mrs. Rowland would be able to look after her and contribute to her needs and comfort, Mrs. Wilson being aged and not in the best of health. It is our impression also, that Mrs. Rowland, having in her hands some funds of Mrs. Wilson and having assumed the obligation of looking after Mrs. Wilson in the future, conceived the idea of making these purchases and securing the revenue the properties would produce, thus accomplishing at one and the same time the twofold purpose of acquiring additional property and discharging the obligation to her sister.
"There is in evidence a counter letter, executed by Mrs. Rowland, in which she *Page 211 
states that these three properties were purchased with Mrs. Wilson's funds and for Mrs. Wilson, and that she and the community had no interest therein. But that document was not executed until 1944, after the original judgment in this case had been rendered recognizing the plaintiff as the heir of Mr. Rowland and entitled to his estate, which consisted only of his interest in the community of acquets and gains.
"In our opinion, since the property was paid for out of bank accounts belonging to the community, it must be held to belong to the community of acquets and gains, that the plaintiff is the owner of one-half thereof and one-half of the revenues therefrom since June 12, 1941, and defendant is bound to account to plaintiff therefor. The demands of the intervenor to be recognized as the owner of the property are rejected, at her costs."
In her intervention Mrs. Wilson prayed only for judgment decreeing her to be the true and lawful and full owner of the property. This demand is not supported by the evidence adduced and the applicable law, and it was properly denied. Since the evidence tends to show, however, that Mrs. Wilson did advance some funds (the exact amount is not disclosed) to Mrs. Rowland which the community used for its benefit and advantage we are of the opinion that the judgment should be amended so as to reserve to Mrs. Wilson the right *Page 212 
to seek recovery from the community of whatever funds she so advanced.
With respect to defendant's claim for advances from her separate funds to the community during its existence, we are not convinced, after our thorough study of the record, that the district judge manifestly erred in rejecting it. As to this item, he observed and concluded:
"We come finally to defendant's reconventional demand in which she claims a judgment against plaintiff for one-half of the amount of $19,873.77 claimed as having been advanced by defendant from her separate and paraphernal funds and estate to Mr. Rowland or to and for the benefit of the community of which he was the head and master. Of course, since we have held that defendant has not satisfactorily established the existence nor the amount of any separate and paraphernal funds owned by her at the time of the establishing of this community or thereafter, this claim must be rejected. Included in the total amount claimed as advances is the sum of $5,165.75 which defendant claims to have expended over the years for household expenses. In support of this amount many checks were admitted in evidence drawn against and paid out of bank accounts which we have held to be community property. Also included in the total amount claimed as advances are numerous advances that defendant claims to have made to Mr. Rowland at times when, she says, he was unemployed *Page 213 
and without funds. Again in these cases the checks show to have been drawn against accounts which we have held to be community. Many of the checks presented in evidence do not show Mr. Rowland's endorsement and many of them are not even made out to him.
"The largest single item included in the total amount claimed as advances out of her separate estate to and for the community is an amount of $7,530. On December 13, 1909, Mr. Rowland opened a checking account in the Commercial National Bank of Shreveport, Louisiana, and the account book is in evidence as Rowland Exhibit 1-A. Attached to that exhibit is a note dated December 13, 1909, payable to the order of defendant in the exact amount of this deposit. Concerning this transaction Mrs. Rowland testified that, in the spring of 1909 when she was assisting Mr. Rowland in the operation of a pool hall in Shreveport, she became acquainted with a Mr. Scales, whom she describes as a `broker' who was a frequent customer in the place of business. He inquired of her during the spring of that year if she would like to make some money. She replied that she would, and delivered to Mr. Scales the sum of $200 in cash, which she says was her separate and paraphernal funds. What he did with it or how he invested it she didn't know other than to state that Mr. Scales was operating in the commodities market at that time. She testified that on or about December *Page 214 
13 of that same year, Mr. Scales delivered to her his check for $7,530, representing the return of and profits on the $200 investment she had made that spring. She testified that she delivered this check to Mr. Rowland to be deposited for her but that, instead, he made the deposit in his own name, as heretofore indicated. She said she objected thereto and that he gave as his reason for his action that he desired to buy a home for them and other property, and that the owning of property would add to his prestige in the community. She testified that, on that same day, to-wit: December 13, 1909, Mr. Rowland executed to her his note, as above indicated, which note she presented and had admitted in evidence as Exhibit 1-B attached to Rowland 1-A. She testified that her brother was present at the time of this transaction. Her testimony in this respect was given in the late afternoon of one day of the trial, and, under repeated questioning on cross-examination, she insisted that the Exhibit Rowland 1-B was the identical note that Mr. Rowland executed on December 13, 1909. Thus committed her attention was called to the printer's notation on the bottom of the note which established that the note form was not printed until March of the year 1915. The following morning when court opened defendant stated to the Court that she wished to correct her testimony of the preceding afternoon, and then testified that after the adjournment of court the preceding afternoon *Page 215 
she had talked with relatives and had her memory refreshed, and then recalled that the note which had been filed in evidence dated December 13, 1909, had, in fact, been executed by Mr. Rowland late in 1915, just before she was preparing to enter a hospital because of illness. She said that she had, at that time, checked through her papers and had discovered that the note which she had testified Mr. Rowland had actually signed on December 13, 1909, and delivered to her, was not among them. According to her testimony, Mr. Rowland immediately executed the note Exhibit Rowland 1-B, which she wrote out and pre-dated December 13, 1909.
"The brother of Mrs. Rowland, who, she said, was present on December 13, 1909, when Mr. Rowland signed the original note testified in the case. He testified that he recalled the discussion between Mr. and Mrs. Rowland concerning the $7,530, but that he did not see Mr. Rowland sign any note and did not see any note at that time. Mrs. Rowland testified that when the duplicate which is in evidence as Exhibit R. 1-B was signed in the fall of 1915, her niece was present. The niece testified in this case that she was present and heard Mrs. Rowland telling Mr. Rowland that she had lost a paper and that Mr. Rowland then signed a paper but that she was unable to state whether it was a note or not.
"Plaintiff questioned the signature of this note and testified that it is not her father's signature. Two handwriting experts *Page 216 
were presented by plaintiff and they testified that, in their opinion, it was not the genuine signature of Mr. Rowland. On the other hand, defendant testified that it is Mr. Rowland's genuine signature and that she saw him sign it. The defendant presented two handwriting experts who testified that in their opinion, it was the genuine signature of Mr. Rowland. We do not find it necessary to decide that question and have recounted the testimony and the evidence surrounding this transaction as a further demonstration of the unconvincing and unsatisfactory nature of much of the evidence in this case. We say it is unnecessary to decide that issue because, in the first place, the evidence does not satisfy us that the $200 was Mrs. Rowland's separate and paraphernal funds. In the second place, if the transaction was as she related it to be and she employed it through her broker in market operations and earned $7,350 profit, that would be community property under the jurisprudence of this state represented by Houghton v. Hall, 177 La. 237,148 So. 37.
"In rejecting the defendant's claim for advances for the community, as well as our previous holdings herein affirming the community character of the property in dispute, we feel justified in making the observation that if spouses live together for a lifetime, or nearly forty years under the community of acquets and gains, and expect to preserve from confusion therewith any separate funds they may have had in *Page 217 
the beginning, positive and clear evidence thereof must be maintained and preserved. If the courts, in an earnest search for the truth, are unable to perceive it in the dimness and obscurity of the lapse of time and of frail memories, the parties have only themselves to blame."
The remaining disputed item is a small credit balance (amount not disclosed) in Mrs. Rowland's account in the Texas Avenue Branch of the First National Bank of Shreveport. This account, according to the evidence, contained only deposits of rentals from the Catherine Street property, which, as above shown, belonged to the community. The account, therefore, was a community asset.
For the reasons assigned the judgment appealed from is amended so as to reserve to intervenor, Mrs. Carrie T. Wilson, the right to seek recovery from the community that existed between Mr. and Mrs. Rowland of whatever funds she advanced to it; and, as amended, the judgment is affirmed.
O'NIELL, C. J., takes no part.